        Case 1:19-cr-00838-PAE Document 43 Filed 12/10/20 Page 1 of 1
                                                    30 ROCKEFELLER PLAZA    AUSTIN         LONDON
                                                    NEW YORK, NEW YORK      BEIJING        MOSCOW
                                                    10112-4498              BRUSSELS       NEW YORK
                                                                            DALLAS         PALO ALTO
                                                    TEL +1 212.408.2500     DUBAI          RIYADH
                                                    FAX +1 212.408.2501     HONG KONG      SAN FRANCISCO
                                                    BakerBotts.com          HOUSTON        WASHINGTON




                                                                           Brendan F. Quigley
                                                                           TEL: 2124082520
                                                                           FAX: 2122592520
December 9, 2020                                                           brendan.quigley@bakerbotts.com

Hon. Paul A. Engelmayer
U.S. District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                     Re: United States v. Amit Agarwal, No. 19 Cr. 838 (PAE)

Dear Judge Engelmayer:

               This firm, along with co-counsel Peter Skinner of Boies Schiller, represents Amit
Agarwal in this matter.

                A status conference is scheduled for December 14, 2020. During the last two weeks,
the parties have made progress regarding a potential disposition of this matter, but we do not expect
to have a disposition finalized by December 14. Accordingly, we respectfully request that the
conference be adjourned until a time in early January.

                The defense has no objection to excluding time under the Speedy Trial Act between
now and date of the next conference. Given the continuing discussions regarding a disposition, we
agree that this exclusion outweighs the best interests of the public and the defendant in a speedy
trial.

                                                      Respectfully submitted,

                                                      /s/ Brendan F. Quigley
                                                      Brendan F. Quigley


        GRANTED. The conference is adjourned to January 7, 2021 at 2:30 p.m.
        For the reasons stated above, time is excluded, pursuant to 18 U.S.C.
        3161(h)(7)(A), until January 7, 2021. The Clerk of Court is requested to
        terminate the motion at Dkt. No. 42.
                                                        12/10/2020


                                                            PaJA.�
                                         SO ORDERED.

                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Active 56414255.1
